Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, lines 8-9, “the wellbore” should read -- the uncased wellbore -- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the wireline cable" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the formation" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16: The use of such terms as “can” or phrase such as “can be” render a claim indefinite as it is unclear if the related structure or function is required. As such the meets and bounds of the claim cannot be determined. 
Regarding claim 17: The use of such terms as “can” or phrase such as “can be” render a claim indefinite as it is unclear if the related structure or function is required. As such the meets and bounds of the claim cannot be determined. 
Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claim 14.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Head (U.S. 2014/0030904A1) discloses a wet latch assembly (see figs. 1a-1c and refer to abstract and para 0033) comprising: a first component (20, fig. 1a-c); and a second component (60), wherein the first component (20) is configured for coupling (see fig. 1c), when extended from a retracted configuration (para 0033: first component 20 is retracted into the outer housing of ESP 1 when lowered and extended from its retracted configuration, passing through window 7 to mate with second component 60), in which retracted configuration the first component (20) of the wet latch assembly is retracted within walls of a BHA (1, refer to para 0033), with the second component (60) to provide an assembled wet latch assembly (see fig. 1c), and make an electrical connection between the first component (20) and the second component (60; refer to para 0033).  
However, Head fails to teach the first component is extended to an extended configuration in which the first component of the wet latch assembly is extended into an interior flow bore of the BHA (1). As seen in the figures and specification, in the extended configuration, the first component (20) extends to an interior flow bore of casing 3 and not of the ESP 1. 
Regarding claim 1, Georgi et al. (U.S. 2010/0095758A1) disclose a wet latch assembly (connection between 220 and 222, refer to para 0040) comprising: a first component (222, fig. 2); and a second component (220), wherein the first component (222) is configured for coupling, the first component (222) of the wet latch assembly is extended into an interior flow bore (210) of the BHA (110), with the second component (220) to provide an assembled wet latch assembly (refer to para 0040), and make an electrical connection between the first component (222) and the second component (220, see fig. 2 and refer to para 0020).   
However, Georgi et al. fail to teach the first component configured for coupling when extended from a retracted configuration, in which retracted configuration the first component of the wet latch assembly is retracted within walls of a BHA, to an extended configuration. 
Regarding claim 14, Partouche (U.S. 2008/0245570A1) disclose a method comprising: drilling (see fig. 1), with a drill string (112), a well (W) comprising an uncased wellbore (W; para 0050: drilling fluid circulates upwardly in annulus between the wall of the wellbore and the drill string) intersecting a subsurface zone of interest below a surface (see fig. 1), wherein the drill string (112) comprises a conveyance (117 and/or other sections of the drill string 112) and a bottom hole assembly (100; refer to para 0051) coupled to the conveyance (see figs. 1 and 2a),  wherein the conveyance (117 and/or other sections of the drill string 112) and the BHA (100) each have an interior flow bore (see fig. 1 and refer to para 0050-0051 and 0060: flow bore indicated by arrow 109 for the passage of drilling fluid to the drill bit) and together provide the drill string (112) with an interior flow bore extending from the surface to a drill bit (115; refer to para 0050), and wherein the drilling comprises drilling with the drill bit (115) while circulating a drilling fluid downhole through the interior flow bore of the drill string (112), through ports in the drill bit (115, para 0050), and uphole through an annulus between the drill string (112) and walls of the wellbore (refer to para 0050-0051 and 0060); 
discontinuing drilling of the well by ceasing the drilling with the drill bit (para 0005: the invention is used to perform various formation evaluation during periods when actual drilling has temporarily stopped, such as when adding a module 130, also see fig. 3D and para 0072); 
testing the formation with a formation tester (130b/232) operable for performing the testing of the formation (refer to para 0052-0053).
However, Partouche fails to teach without removing the BHA from the wellbore, extending, into the interior flow bore of the BHA, a first component of a wet latch assembly to provide an extended first component of the wet latch assembly; 
conveying downhole via a wireline cable, from the surface through the interior flow bore provided by the drill string, a second component of the wet latch assembly, and forming an assembled wet latch assembly by coupling the second component of the wet latch assembly with the extended first component of the wet latch assembly to establish an electrical connection between the first component and the second component and between the BHA and the surface via the wireline cable; and wherein testing the formation comprises providing power and/or telemetry to the formation tester from the surface via the assembled wet latch assembly and the wireline cable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672